DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 7, line 3-4, the term “the one or more blood flow sensors adapted to contact but not penetrate skin;” should be replaced with “the one or more blood flow sensors adapted to contact, but not penetrate skin;” for grammatical clarity.
In Claim 7, lines 10-14, the term “the second logic including:
on condition the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
on condition the blood flow acceleration time is greater than 225 milliseconds: identifying the blood vessel as potentially occluded.” Should be replaced with “the second logic including:
on a condition that the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
on a condition that the blood flow acceleration time is greater than 225 milliseconds: identifying the blood vessel as potentially occluded.” for grammatical clarity.
In Claim 14, line 1, the term “The diagnostic system of claim 1,” should be replaced with “The diagnostic system of claim [[1]] 7,” to correct a typographical error.
In Claim 15, lines 8-13, the term “the blood flow pathology determined by:
on condition the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
 determining that based [[by]]:
on a condition that the blood flow acceleration time is less than 100 milliseconds:  identify a blood vessel as potentially un-occluded; and 
on a condition that the blood flow acceleration time is greater than 225 milliseconds:  identify the blood vessel as potentially occluded.” for grammatical clarity.
In Claim 20, lines 10-14, the term “the second logic including:
on condition the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
on condition the blood flow acceleration time is greater than 225 milliseconds: identifying the blood vessel as potentially occluded.” Should be replaced with “the second logic including:
on a condition that the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
on a condition that the blood flow acceleration time is greater than 225 milliseconds: identifying the blood vessel as potentially occluded.” for grammatical clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20, line 5, recites the limitation "the pad" There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 20, line 5, the term “the blood flow sensors in the pad" renders the claim indefinite because it is unclear if the claim is attempting to limit the sensor mount to a pad or if this limitation has a different significance. Claims 25 and 26 lead Examiner to believe claim 20 was intended to be left open ended. Appropriate changes would include -- blood flow sensors --. Examiner will be interpreting the claim as if “in the pad” was a typographical error

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of applying the blood flow acceleration times to identify a blood flow pathology including on a condition that the blood flow acceleration time is less than 100 milliseconds, identifying a blood vessel as potentially un-occluded and on a condition that the blood flow acceleration time is greater than 225 milliseconds, identifying a blood vessel as potentially occluded, which are considered steps in a mental process.

-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because arranging sensors in alignment with blood vessels and transforming readings from the blood flow sensors into blood flow acceleration times are insignificant extrasolution data gathering activities. 
Furthermore, mounts and blood flow sensors are general fields of use and logics are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of analyzing blood flow for an estimate of occlusion status and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 8-14 also do not add significantly more to the exception as they merely add general field of use hardware components, narrowly limit the general field of use limitations, and add extrasolution data gathering limitations.
Regarding Claim 15, the claim(s) is directed to the abstract idea of applying the blood flow acceleration times to identify a blood flow pathology including on a condition that the blood flow acceleration time is less than 100 milliseconds, identifying a blood vessel as potentially un-occluded and on a condition that the blood flow acceleration time is greater than 225 milliseconds, identifying a blood vessel as potentially occluded, which are considered steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because arranging sensors in contact with certain blood vessels, disposing the sensors in a mount, and transforming readings from the blood flow sensors into blood flow acceleration times are insignificant extrasolution data gathering activities. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of analyzing blood flow for an estimate of occlusion status and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 

Regarding Claim 20, the claim(s) is directed to the abstract idea of applying the blood flow acceleration times to identify a blood flow pathology including on a condition that the blood flow acceleration time is less than 100 milliseconds, identifying a blood vessel as potentially un-occluded and on a condition that the blood flow acceleration time is greater than 225 milliseconds, identifying a blood vessel as potentially occluded, which are considered steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because arranging sensors in alignment with blood vessels and transforming readings from the blood flow sensors into blood flow acceleration times are insignificant extrasolution data gathering activities. 
Furthermore, mounts and blood flow sensors are general fields of use and logics are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 

Dependent claims 21-27 also do not add significantly more to the exception as they merely add general field of use hardware components, narrowly limit the general field of use limitations, and add extrasolution data gathering limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 14, 20, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 2002/0049384) (“Davidson”) in view of Mori et al (US 2019/0076034) (“Mori”).
Regarding Claim 7, while Davidson teaches a diagnostic system (Abstract) comprising:
a sensor mount (Fig. 1, probe 40’s outer housing); 
one or more blood flow sensors disposed in the sensor mount, the one or more blood flow sensors adapted to contact but not penetrate skin (Fig. 1, [0019] ultrasound probe disposed in the housing, the ultrasound probe shown to contact, but not penetrate the skin); 

first logic to transform readings from the blood flow sensors into blood flow acceleration times ([0087], [0097] determination of blood flow acceleration times, [0187] transcranial ultrasound analysis can provide blood flow acceleration time/upstroke time); and 
second logic to apply the blood flow acceleration times to identify a blood flow pathology ([0189] examine flow parameters to determine state of vascular health of subject, [0185]-[0187] the flow parameters being the mean flow velocity, the upstroke time/acceleration, and end diastole velocity, [0193] larger systolic acceleration indicating an occlusion), the second logic including: 
on condition the blood flow acceleration time is a larger value, identifying the blood vessel as potentially occluded ([0193]),
	Davidson fails to teach the second logic including 
on condition the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
on condition the blood flow acceleration time is greater than 225 milliseconds: identifying the blood vessel as potentially occluded.  
However Mori teaches a cardiovascular monitoring system (Abstract) wherein an upstroke time above 180 milliseconds is associated with likely occlusion ([0106]) and upstroke time below 180 milliseconds is associated with potentially within normal range ([0109]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to identify that the division between what is large value reflecting occlusion in Davidson may be identified from the number of 180 millisecond given in Mori. One of ordinary skill in the art would understand that secondary numbers could be identified by routine experimentation from this basis ["[W]here the general conditions of a claim are disclosed 
Regarding Claim 10, Davidson and Mori teach the diagnostic system of claim 7, wherein the sensors are doppler sensors (See Claim 7 Rejection).  
Regarding Claim 14, Davidson and Mori teach the diagnostic system of claim 7, wherein the blood vessels include at least one of an arcuate artery, dorsal metatarsal arteries, a medial plantar artery, a lateral plantar artery, a deep plantar artery, and plantar metatarsal arteries (See Claim 7 Rejection, all arteries envisioned).  

Regarding Claim 20, while Davidson teaches a diagnostic system (Abstract) comprising:
a sensor mount (Fig. 1, probe 40’s outer housing); 
one or more blood flow sensors disposed in the sensor mount, the one or more blood flow sensors adapted to contact but not penetrate skin (Fig. 1, [0019] ultrasound probe disposed in the housing, the ultrasound probe shown to contact, but not penetrate the skin); 
the blood flow sensors adapted in an arrangement to align with blood vessels of a palm of a patient’s hand (Fig. 1, [0019] shown to be aligned with blood vessel 42, [0057] and as a system, could be aligned with blood vessel of a hand),
first logic to transform readings from the blood flow sensors into blood flow acceleration times ([0087], [0097] determination of blood flow acceleration times, [0187] transcranial ultrasound analysis can provide blood flow acceleration time/upstroke time); and 
second logic to apply the blood flow acceleration times to identify a blood flow pathology ([0189] examine flow parameters to determine state of vascular health of subject, [0185]-[0187] the flow parameters being the mean flow velocity, the upstroke time/acceleration, and end diastole velocity, [0193] larger systolic acceleration indicating an occlusion), the second logic including: 

	Davidson fails to teach the second logic including 
on condition the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
on condition the blood flow acceleration time is greater than 225 milliseconds: identifying the blood vessel as potentially occluded.  
However Mori teaches a cardiovascular monitoring system (Abstract) wherein an upstroke time above 180 milliseconds is associated with likely occlusion ([0106]) and upstroke time below 180 milliseconds is associated with potentially within normal range ([0109]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to identify that the division between what is large value reflecting occlusion in Davidson may be identified from the number of 180 millisecond given in Mori. One of ordinary skill in the art would understand that secondary numbers could be identified by routine experimentation from this basis ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].
Regarding Claim 22, Davidson and Mori teach the diagnostic system of claim 20, wherein the sensors are doppler sensors (See Claim 20 Rejection).
Regarding Claim 27, Davidson and Mori teach the diagnostic system of claim 20, wherein the blood vessels are arteries of a deep palmer arch (See Claim 20 Rejection, Davidson’s system can be applied generally to arteries, enabling this sensing location).

Claim(s) 8-9, 13, 21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Mori and further in view of Johnson (US 2011/0137210).
Regarding Claim 8, while Davidson and Mori teach the diagnostic system of claim 7, their combined efforts fail to teach wherein the sensor mount includes a pad or a glove.  
However Johnson teaches a medical device system (Abstract) where patient data can be gathered from a glove with sensors, by the healthcare provider placing the glove on the subject ([0055]), the sensors being utilized to monitor cardiovascular parameters (Abstract, [0044] acoustic data used to measure blood flow, [0048] acoustic data can also refer to ultrasound data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the probe of Davidson with a glove of Johnson as a simple substitution of one sensor-applying housing (probe) for another sensor-applying housing (glove) to obtain predictable results of blood flow data from a subject vessel location.
Regarding Claim 9, while Davidson and Mori teach diagnostic system of claim 7, their combined efforts fail to teach wherein the sensor mount is non- weightbearing.  
However Johnson teaches a medical device system (Abstract) where patient data can be gathered from a glove with sensors, by the healthcare provider placing the glove on the subject ([0055]), the sensors being utilized to monitor cardiovascular parameters (Abstract, [0044] acoustic data used to measure blood flow, [0048] acoustic data can also refer to ultrasound data), wherein a glove is understood to be non-weightbearing as it is utilized over a hand and not utilized by having weight applied on it.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the probe of Davidson with a glove of Johnson as a simple substitution of one sensor-applying housing (probe) for another sensor-applying housing (glove) to obtain predictable results of blood flow data from a subject vessel location.
Regarding Claim 13, while Davidson and Mori teach diagnostic system of claim 7, their combined efforts fail to teach wherein the sensor mount includes a pad that is configured to be placed on a technician's hand that is engaged with the pedal arch.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the probe of Davidson with a pad of Johnson as a simple substitution of one sensor-applying housing (probe) for another sensor-applying housing (pad) to obtain predictable results of blood flow data from a subject vessel location.

Regarding Claim 21, while Davidson and Mori teach the diagnostic system of claim 7, their combined efforts fail to teach wherein the sensor mount is non- weightbearing planar surface.  
However Johnson teaches a medical device system (Abstract) where patient data can be gathered from a body wrap with sensors, by the healthcare provider placing the wrap on the subject ([0054]), the sensors being utilized to monitor cardiovascular parameters (Abstract, [0044] acoustic data used to measure blood flow, [0048] acoustic data can also refer to ultrasound data), wherein a wrap is understood to be a non-weightbearing planar surface as it is wrapped around a body part and not utilized by having weight applied on it.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the probe of Davidson with a glove of Johnson as a simple substitution of one sensor-applying housing (probe) for another sensor-applying housing (body wrap) to obtain predictable results of blood flow data from a subject vessel location.
Regarding Claim 25, while Davidson and Mori teach the diagnostic system of claim 20, their combined efforts fail to teach wherein the sensor mount is a pad placed on a technician's hand that is engaged with blood vessels of the palm of the patient's hand.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the probe of Davidson with a pad of Johnson as a simple substitution of one sensor-applying housing (probe) for another sensor-applying housing (pad) to obtain predictable results of blood flow data from a subject vessel location.
Regarding Claim 26, while Davidson and Mori teach the diagnostic system of claim 20, their combined efforts fail to teach wherein the sensor mount is a glove that is engaged with blood vessels of the palm of the patient's hand.  
However Johnson teaches a medical device system (Abstract) where patient data can be gathered from a glove with sensors, by the healthcare provider placing the glove on the subject ([0055]), the sensors being utilized to monitor cardiovascular parameters (Abstract, [0044] acoustic data used to measure blood flow, [0048] acoustic data can also refer to ultrasound data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the probe of Davidson with a glove of Johnson as a simple substitution of one sensor-applying housing (probe) for another sensor-applying housing (glove) to obtain predictable results of blood flow data from a subject vessel location.

Claim(s) 11-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Mori and further in view of Shusterman (US 2016/0058301).
Regarding Claim 11, while Davidson and Mori teach the diagnostic system of claim 7, their combined efforts fail to teach wherein the sensors are infra-red sensors.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ultrasound sensing of Davidson with infrared sensing of Shusterman as a simple substitution of one sensing modality for another sensing modality to obtain predictable results of blood flow data from a subject vessel location.
Regarding Claim 12, while Davidson and Mori teach the diagnostic system of claim 7, their combined efforts fail to teach wherein the one or more blood flow sensors utilize a photoplethysmography technique to detect blood flow volume changes in a microvascular bed of tissue 
However Shusterman teaches a medical device (Abstract) and further teaches that blood flow may be accomplished by various sensing modalities such as ultrasound, infrared, and photoplethysmography signals obtained from the subject ([0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ultrasound sensing of Davidson with infrared sensing of Shusterman as a simple substitution of one sensing modality for another sensing modality to obtain predictable results of blood flow data from a subject vessel location. Examiner notes the blood flow volumes change detection of this claim is intended use.

Regarding Claim 23, while Davidson and Mori teach the diagnostic system of claim 20, their combined efforts fail to teach wherein the sensors are infra-red sensors.  
However Shusterman teaches a medical device (Abstract) and further teaches that blood flow may be accomplished by various sensing modalities such as ultrasound, infrared, and photoplethysmography signals obtained from the subject ([0081]).

Regarding Claim 24, while Davidson and Mori teach the diagnostic system of claim 20, their combined efforts fail to teach wherein the one or more blood flow sensors utilize a photoplethysmography technique to detect blood flow volume changes in a microvascular bed of tissue.  
However Shusterman teaches a medical device (Abstract) and further teaches that blood flow may be accomplished by various sensing modalities such as ultrasound, infrared, and photoplethysmography signals obtained from the subject ([0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ultrasound sensing of Davidson with infrared sensing of Shusterman as a simple substitution of one sensing modality for another sensing modality to obtain predictable results of blood flow data from a subject vessel location. Examiner notes the blood flow volumes change detection of this claim is intended use.

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Mori and further in view of Lee et al (US 2015/0073271) (“Lee”).
Regarding Claim 15, while Davidson teaches a method (Abstract) comprising:
arranging one or more blood flow sensors in contact with an artery, wherein the one or more blood flow sensors are disposed in a sensor mount (Fig. 1, probe 40’s outer housing acts as sensor mount, [0019] arranging probe’s blood flow sensor in contact with an artery); 
the blood flow sensors in the sensor mount adapted in an arrangement to align with blood vessels of the artery (Fig. 1, [0019] probe adapted in arrangement to align with an artery);

applying the blood flow acceleration times to identify a blood flow pathology ([0189] examine flow parameters to determine state of vascular health of subject, [0185]-[0187] the flow parameters being the mean flow velocity, the upstroke time/acceleration, and end diastole velocity, [0193] larger systolic acceleration indicating an occlusion), the second logic including: 
on condition the blood flow acceleration time is a larger value, identifying the blood vessel as potentially occluded ([0193]),
Davidson fails to teach the blood flow pathology determined by: 
on condition the blood flow acceleration time is less than 100 milliseconds: identifying a blood vessel as potentially un-occluded; and 
on condition the blood flow acceleration time is greater than 225 milliseconds: identifying the blood vessel as potentially occluded.  
However Mori teaches a cardiovascular monitoring system (Abstract) wherein an upstroke time above 180 milliseconds is associated with likely occlusion ([0106]) and upstroke time below 180 milliseconds is associated with potentially within normal range ([0109]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to identify that the division between what is large value reflecting occlusion in Davidson may be identified from the number of 180 millisecond given in Mori. One of ordinary skill in the art would understand that secondary numbers could be identified by routine experimentation from this basis ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].
Yet their combined efforts fail to teach arranging one or more blood flow sensors in contact with a pedal arch.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the blood flow monitoring of Davidson and Mori at the pedal arch as taught by Lee as a simple substitution for one known location with arterial blood flow (intracranial artery) for another (pedal artery) to understand the dynamics of blood flow at a desired area of monitoring.
Regarding Claim 16, Davidson, Mori, and Lee teach the method of claim 15, wherein the sensors are doppler sensors (See Claim 16 Rejection).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Mori and further in view of Lee and further in view of Shusterman.
Regarding Claim 17, while Davidson, Mori, and Lee teach the method of claim 15, their combined efforts fail to teach wherein the sensors are infra-red sensors.  
However Shusterman teaches a medical device (Abstract) and further teaches that blood flow may be accomplished by various sensing modalities such as ultrasound, infrared, and photoplethysmography signals obtained from the subject ([0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ultrasound sensing of Davidson with infrared sensing of Shusterman as a simple substitution of one sensing modality for another sensing modality to obtain predictable results of blood flow data from a subject vessel location.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Mori and further in view of Lee and further in view of Shusterman as evidenced by Brown et al (US 2017/0296807) (“Brown”).
Regarding Claim 18, while Davidson, Mori, and Lee teach the method of claim 15, their combined efforts fail to teach detecting blood flow volume changes in a microvascular bed of tissue, wherein the one or more blood flow sensors utilize a photoplethysmography technique to obtain readings of the blood flow.  
However Shusterman teaches a medical device (Abstract) and further teaches that blood flow may be accomplished by various sensing modalities such as ultrasound, infrared, and photoplethysmography signals obtained from the subject ([0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ultrasound sensing of Davidson with infrared sensing of Shusterman as a simple substitution of one sensing modality for another sensing modality to obtain predictable results of blood flow data from a subject vessel location. And by measuring intracranial arteries (Davidson), one can be measuring a micro-vascular bed of tissue ([0100]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Mori and further in view of Lee and further in view of Johnson.
Regarding Claim 19, while Davidson, Mori, and Lee teach the method of claim 15, their combined efforts fail to teach wherein the sensor mount includes a pad, the method further comprising engaging, by a technician's hand, the pad with the pedal arch.  
However Johnson teaches a medical device system (Abstract) where patient data can be gathered from a pad with sensors, by the healthcare provider placing the pad on the subject ([0054] the body wrap wrapped on the subject is considered a pad), the sensors being utilized to monitor cardiovascular parameters (Abstract, [0044] acoustic data used to measure blood flow, [0048] acoustic data can also refer to ultrasound data), wherein a pad/wrap could be applied/engaged to a measuring location by a technician’s hand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/JAIRO H. PORTILLO/
Examiner, Art Unit 3791